Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election



Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to drawn to a computer system for controlling drilling operations, the system comprising: a processor; a memory coupled to the processor, wherein the memory comprises instructions executable by the processor for: determining values for a plurality of drilling parameters; responsive to the determined value of the plurality of drilling parameters. 

II. Claims 11-19, drawn to a computer system for controlling drilling of a wellbore, the computer system comprising: a processor; a
memory coupled to the processor, wherein the memory comprises instruction executable by the processor, the instructions comprising
instructions for: determining a target dogleg severity for a portion of a wellbore being drilled. 

III. Claims 20-25, is drawn to a control system for drilling, the system comprising a processor; a memory coupled to the processor,
the memory comprising instructions executable by the processor for: receiving information during drilling of a wellbore from a plurality of sensors;
 responsive to the information received, determining a target direction and a target rate of penetration (ROP) for further drilling. 

IV. Claims 26-29, is drawn to a computer-implemented method for drilling a well borehole, comprising: deriving or determining, by a computer control system coupled to a drilling rig that is drilling a well borehole, a directional tendency of a bottom hole assembly (BHA) in the borehole.

The inventions are independent or distinct, each from the other because:
Group I invention:  directed to related responsive to the determined value of the plurality of drilling parameters, setting a plurality of operating parameters for
slide drilling in a wellbore;
    determining an amount of change in weight on bit (WOB) during drilling; responsive to a desired amount of change in WOB, determining toolface;
     determining a time for WOB to be delivered to the bit; sending a signal to apply the determined spindle change; (h) sending a signal to apply a block velocity change to correct the anticipated toolface error value when the BV change manifests at the bit; and repeating step (h) during a time period for the toolface to reach the toolface target as claimed therein is not present in the invention of Groups II, Ill or IV. 

The special technical feature of the Group II invention directed to related: determining a target dogleg severity for a portion of a wellbore being drilled; determining a motor yield for a bottom hole assembly (BHA) for drilling the wellbore; responsive to the target dogleg severity and the motor yield, determining a slide ratio;
 (e) responsive to the slide ratio, determining revolutions per minute for the drillstring; 
(f) determining the time for a weight on bit (WOB) change to reach a drill bit attached to the BHA; (h) receiving toolface information while drilling; (i) determining an expected yield from a plurality of potential WOB amplitudes and phases; and (j)
applying a first WOB amplitude and first WOB phase associated with a highest expected yield as claimed therein is not present in the
invention of Groups I, Ill or IV. 

The special technical feature of the Group Ill invention directed to related:
 receiving information during drilling of a wellbore from a plurality of sensors; responsive to the information received, determining a target direction and a target rate of penetration (ROP_) for further drilling; responsive to the determined target direction and the target ROP, determining a target weight on bit (WOB);
 responsive to the target WOB, sending one or more control signals to a control system to adjust the WOB for drilling at the target WOB as claimed therein is not present in the invention of Groups I, II or IV. 

The special technical feature of the Group IV invention directed to related: 
deriving or determining, by a computer control system coupled to a drilling rig that is drilling a well borehole, a directional tendency of a bottom hole assembly
(BHA) in the borehole; and modulating, by a computer control system, weight on bit (WOB) and pipe rotation speed while rotating a drillstring in the well borehole, wherein the WOB and pipe rotation speed are modulated to provide a bias in the directional tendency of the BHA as claimed therein is not present in the invention of Groups I, II or Ill.

 The related inventions are distinct if: Groups I, II, III and IV the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed Groups I, II, III, and IV lack unity of invention because even though the inventions of these groups require the technical feature of a computer system for controlling drilling operations, the system comprising:
 a processor; a memory coupled to the processor, wherein the memory comprises instructions executable by the processor for: determining a spindle change required to modify the toolface to a toolface target, this technical feature is not a special technical feature as it does not make a contribution over the prior art. 

Specifically, US 2017/0260822 to SHELL OIL COMPANY teaches a computer system for controlling drilling operations, the system comprising: a processor; a memory coupled to the processor, wherein the memory comprises instructions executable by the processor for: determining a spindle change required to modify the toolface to a toolface target (Paras. [0073], [0171-0173)).

Since none of the special technical features of the Group I, II, Ill, or IV inventions are found in more than one of the inventions, unity of invention is lacking.

  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: Gropes I, II, III and IV.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KALERIA KNOX/
Examiner, Art Unit 2857
/Catherine T. Rastovski/Primary Examiner, Art Unit 2862